DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 4/26/22.
Claims 1-3, 5, 6, 8-20 are pending and have been examined on the merits.  Claims 4 and 7 were previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/26/22 has been entered.  
Withdrawn Rejections
The 103 rejections of claims 1-3, 8, 10-13, and 15-20 over Catonnet and Yoshikawa have been withdrawn due to the amendments to claim 1.
The 103 rejections of claims 5 and 14 over Catonnet et al. (US 2017/0215448) and Yoshikawa et al. (US 20160081361) and Amen (US 4,851,239) have been withdrawn due to the amendments to claim 1.
The 103 rejection of claim 6 over Catonnet et al. (US 2017/0215448) Yoshikawa et al. (US 20160081361), Amen (US 4,851,239) and Schol et al. (US 5,308,628) have been withdrawn due to the amendments to claim 1.
The 103 rejection of claim 9 over Catonnet et al. (US 2017/0215448) and Yoshikawa et al. (US 20160081361) and  Bell et al. (US 2018/0116237) have been withdrawn due to the amendments to claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Catonnet et al. (US 2017/0215448) and Keefer et al. US 4,748,026.
Regarding Claim 1:  Catonnet discloses a method of making a dairy composition by mixing a dairy ingredient and water [0021].  Catonnet discloses that the composition can be yogurt [claim 20].  Catonnet discloses pasteurizing the blend [0124].  Catonnet discloses cooling the pasteurized dairy blend to a fermentation temperature [0125].  Catonnet discloses inoculating with a lactic ferment bacteria [0126].  Catonnet discloses smoothing the fermented milk blend and that smoothing can be by homogenization i.e. a second homogenization step [0126; 0118].  Catonnet discloses packaging the fermented product [0100; 0130].  Catonnet also discloses that homogenization can be performed in a single or double step and that when at a double step the homogenization pressure are different for each step [0107].  Catonnet discloses that the homogenization is performed at 100 to 350 bars (1450-5076 psi) [0107].
Catonnet does not disclose a second homogenization step at a minimum pressure of 2,000 psi. 
Keefer discloses a first homogenization step of a dairy base; a pasteurization step, a cooling step, inoculating, and a second pasteurization step [col. 4,lines 37-56; col. 7, lines 36-59; claim 1].  Keefer discloses that homogenization can be performed at prior art homogenization pressures of 1500 to 2000 psi [col. 7, lines 10-14].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Catonnet to include a step of homogenization after fermentation as in Keefer in order to produce soft yogurt or fermented milk and since Catonnet discloses a step after fermentation that can utilize a homogenizer and since it discloses the production of fermented milk drink or drinkable yogurt [0016].
Regarding the second homogenization minimum pressure, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Catonnet and Keefer overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 2:  Catonnet discloses as discussed above in claim 1.  Catonnet discloses packaging the composition in a pressurized spray device (aerosol container) [abstract]. 
Regarding Claim 3:   Catonnet discloses as discussed above in claim 1.  Catonnet discloses cooling the fermented product to a refrigeration temperature and that the packaging is done and maintained at refrigeration temperatures to kill the lactic acid bacteria [0120; 0130].
Regarding Claim 8:  Catonnet discloses as discussed above in claim 1.  Catonnet discloses preheating and homogenizing before pasteurization [0122, 0123].
Regarding Claim 10:  Catonnet discloses as discussed above in claim 1.  Catonnet discloses skim milk, milk, cream, milk powder [0021].
Regarding Claim 11:  Catonnet discloses as discussed above in claim 1.  Catonnet discloses combining the dairy ingredient with other ingredients [0021; 0023].
Regarding Claim 12:  Catonnet discloses as discussed above in claim 11.  Catonnet discloses including sugar and other sweeteners, vitamins, gums, flavoring, hydrocolloids [0028-0032; 0038; 0039].
Regarding Claim 13:  Catonnet discloses as discussed above in claim 11.  Catonnet discloses including emulsifiers and stabilizers [0023; 0025].
Regarding Claim 15:  Catonnet discloses a composition containing a dairy ingredient and water [0021].  Catonnet discloses the composition in a pressurized spray device (aerosol container) [abstract].  Catonnet discloses that the composition can be yogurt [claim 20].  Catonnet discloses that the homogenization is performed at 100 to 350 bars (1450-5076 psi) [0107].  
Catonnet does not disclose a second homogenization step at a minimum pressure of 2,000 psi. 
Keefer discloses a first homogenization step of a dairy base; a pasteurization step, a cooling step, and a second pasteurization step [col. 4,lines 37-56; col. 7, lines 36-59; claim 1].  Keefer discloses that homogenization can be performed at prior art homogenization pressures of 1500 to 2000 psi [col. 7, lines 10-14].  
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Catonnet to include the step of homogenization after fermentation as in Keefer in order to produce soft yogurt or fermented milk and since Catonnet discloses a step after fermentation that can utilize a homogenizer and since it discloses the production of fermented milk drink or drinkable yogurt [0016].
Regarding the second homogenization minimum pressure, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Catonnet and Keefer overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 15 has been considered regarding its disclosure of  a yogurt based composition containing a dairy ingredient and water.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Further claim 15 contains a recitation of the intended use of the claimed invention (for use in an aerosol container) and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claim 16:  Catonnet discloses the composition in a pressurized spray device (aerosol container) [abstract].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 16 has been considered regarding its disclosure of an aerosol container.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claims 17-20:  Catonnet discloses as discussed above in claim 15. 
However regarding the process steps of claims 17-20, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 17-20 have been considered regarding its disclosure of a yogurt based product containing dairy ingredient and water.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Catonnet et al. (US 2017/0215448) and Keefer et al. (US 4,748,026) as applied to claim 1 above and in further view of Amen (US 4,851,239).
Regarding Claim 5:  Catonnet discloses as discussed above in claim 1.  Catonnet discloses generally stopping the fermentation when a pH of 4.6 to 4.75 is reached [0117].  Catonnet does not disclose adding cream after reaching a pH of 4.0 to 4.4
Amen discloses adding pasteurized cream after the fermentation step [col. 5, lines 59-61].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Catonnet to include pasteurized cream as in Amen in order to increase the creamy texture and modify the overall organoleptic properties of the yogurt.  
Regarding the pH level, the pH of 4.6 is substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claim 14:  Catonnet discloses as discussed above in claim 5.  Catonnet discloses its cream having a 40% fat content [0153; 0157].  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Catonnet et al. (US 2017/0215448),  Keefer et al. (US 4,748,026) and Amen (US 4,851,239) as applied to claim 5 above and in further view of Schol et al. (US 5,308,628).
Regarding Claim 6:  Catonnet discloses adding cream as discussed above in claim 5.  Catonnet does not disclose that lactic acid is added after adding the cream and before the second homogenization in order to maintain a pH of 4 to 4.6
Schol discloses a method of making yogurt and discloses adding lactic acid after of during fermentation (which is before the second homogenization) to attain a pH of about 4.3 without developing agglomeration [col. 2, lines 36-43].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the modified method of Catonnet to include the step of adding lactic acid to the fermented blend as in Schol after the addition of the cream in order to maintain the desired pH level to prevent microbial growth and to keep the typical tang of yogurt.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Catonnet et al. (US 2017/0215448) and Keefer et al. (US 4,748,026) as applied to claim 2 above and in further view of Bell et al. (US 2018/0116237).
Regarding Claim 9:  Catonnet discloses as discussed above in claim 2.  Catonnet discloses further comprising packaging the suspension with a propellant in a pressure dispensing aerosol container at a pressure from about 6 to 15 bars (87 psi to 217 psi) [0083;0084; 0080].  
Catonnet does not disclose a shake time from about 5 to 30 seconds.
Bell discloses a delivery can with a pressure of 125 to 165 psi and a shake time of 7 to 10 seconds [0141; 0474].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Catonnet to include the step of shaking for a time of 7 to 10 seconds as in Bell in order to mix any settled contents and to help with the delivery of the fermented product out of the container [0142].
Regarding the pressure one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Catonnet overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.

Response to Arguments
7.	The 103 rejections of claims 1-3, 8, 10-13, and 15-20 over Catonnet and Yoshikawa have been withdrawn due to the amendments to claim 1.
8.	The 103 rejections of claims 5 and 14 over Catonnet et al. (US 2017/0215448) and Yoshikawa et al. (US 20160081361) and Amen (US 4,851,239) have been withdrawn due to the amendments to claim 1.
9.	The 103 rejection of claim 6 over Catonnet et al. (US 2017/0215448) Yoshikawa et al. (US 20160081361), Amen (US 4,851,239) and Schol et al. (US 5,308,628) have been withdrawn due to the amendments to claim 1.
10.	The 103 rejection of claim 9 over Catonnet et al. (US 2017/0215448) and Yoshikawa et al. (US 20160081361) and  Bell et al. (US 2018/0116237) have been withdrawn due to the amendments to claim 1.
11.	The Applicants assert that Catonnet only discloses homogenizing before the pasteurization step and that there is no explicit teaching of homogenizing before and after pasteurization.  The Applicants assert that the double homogenization step was intended to occur before pasteurization and not after.  The Applicants assert that Yoshikawa teaches homogenizing after pasteurization but does not teach a first and second pasteurization.
The Examiner maintains Catonnet for its teachings.  The Examiner has modified the rejection to replace Yoshikawa with Keefer which discloses two homogenization steps and a homogenization pressure.   

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia C Turner/Primary Examiner, Art Unit 1793